PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SAJID et al.
Application No. 16/195,928
Filed: 20 Nov 2018
For: FIBER-KNOTTED POROUS MEMBRANE BAG FOR THE REMOVAL OF ENVIRONMENTAL POLLUTANTS FROM WATER
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the ePetition under the unintentional provisions of 37 CFR 1.137(a), filed October 22, 2021, to revive the above-identified application.

The petition is GRANTED.

The above-identified application became abandoned for failure to reply in a timely manner to the Office action issued January 31, 2020 that had set a two-month period for reply.  No extensions of time were timely obtained. Accordingly, the application became abandoned on April 1, 2020. A Notice of abandonment was mailed on August 10, 2020.  

The ePetition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a response (2) the petition fee as set forth in 37 CFR 1.17(m) (3) the required statement of unintentional delay  have been received.  Accordingly, the response is accepted as having been unintentionally delayed.



The application file is being directed to the Technology Center.


/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions